DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
What is claimed is:
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " first pulses” in claim 1 is a relative phrase which renders the claim indefinite. The phrase " first pulses” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “first pulses” should be defined in the claim as the convention for labeling pulses emitted from the laser output section and entering the optical path determining section. The examiner has multiple interpreations of the claimed limitations. “first pulses” meaning a first subset of the whole set of pulses between the laser output section and the optical path determining section (e.g. the first 10 pulses) or does the applicant mean a first single pulse. The claim, in light of the specification, is unclear as to what is meant by “first pulses”. For the sake of compact prosecution, the term " first pulses” has been interpreted by the examiner to mean a first single pulse.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “changes the light beams to have their respective different wavelengths” is used by the claim to mean ” does not clearly limit light beams 1 and 2 as having different wavelengths or light beam 1 as having different wavelengths before and after the wavelength changing section., in claim 1. The phrase is indefinite because the specification does not clearly redefine the term.

Regarding claim 2, the phrase " second pulses” in claim 1 is a relative phrase which renders the claim indefinite. The phrase " second pulses” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “second pulses” should be defined in the claim as the convention for labeling pulses emitted from the laser output section and entering the optical path determining section. The examiner has multiple interpreations of the claimed limitations. “first pulses” meaning a first subset of the whole set of pulses between the laser output section and the optical path determining section (e.g. the first 10 pulses) or does the applicant mean a first single pulse. The claim, in light of the specification, is unclear as to what is meant by “first pulses”. For the sake of compact prosecution, the term " second pulses” has been interpreted by the examiner to mean a second single pulse.
5.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frequency obtained by” is used by the claim to mean “frequency is being calculated or pulled from a server or something.  claim 2 and 3. The phrase is indefinite because the specification does not clearly redefine the term.
Regarding claim 4, the phrase " second pulses among the first pulses within predetermined temporal ranged thereof, the predetermined temporal ranges not overlapping each other” in claim 4 is a relative phrase which renders the claim indefinite. The phrase " second pulses among the first pulses within predetermined temporal ranged thereof, the predetermined temporal ranges not overlapping each other” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner does not understand what Applicants are trying to claim and requests that further clarification be made.
Claim 5  recites the limitation "graphical centers" in claim 5.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 6, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhisa (US Patent Publication Number 2006/0039423 A1).
Tokuhisa teaches, as claimed in claim 1, a laser beam output apparatus (Fig. 2-4)  comprising: a pulsed laser output section (160) that outputs a laser beam having a predetermined wavelength as first pulses1 (¶ 0067): an optical path determining section (160C) that receives the first pulses and determines one among a plurality of optical paths for each of the first pulses for output (¶ 0076 and 0077); a wavelength changing section (183A) that receives light beams traveling, respectively, through the plurality of optical paths and changes the light beams to have their respective different wavelengths for output: and a multiplexer (185A) that multiplexes outputs from the wavelength changing section.
Tokuhisa teaches, as claimed in claim 2, wherein the first pulses have a predetermined frequency, and wherein the optical path determining section outputs (106C), respectively on the plurality of optical paths, second pulses having a frequency obtained by dividing the predetermined frequency by the number of the plurality of optical paths and having their respective different phases.
Tokuhisa teaches, as claimed in claim 6, wherein the pulsed laser output section is a pumping laser (¶0084).
Tokuhisa teaches, as claimed in claim 7, wherein the optical path determining section is an acousto-optical modulator or an acousto-optical deflector (¶0077).
Tokuhisa teaches, as claimed in claim 13, wherein the wavelength changing section has a non-linear optical crystal through which the traveling light beams propagate (¶0093).
Tokuhisa teaches, as claimed in claim 14, further comprising an optical fiber with one end receiving an output from the multiplexer for output at the other end thereof (¶0173).
Tokuhisa teaches, as claimed in claim 15, further comprising  timing control section (50) that times an output from the optical path determining section to an output of the first pulses.


Allowable Subject Matter
Claims 3-5, 8-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art teaches laser beam output apparatus comprising: a pulsed laser output section that outputs a laser beam having a predetermined wavelength as first pulses: an optical path determining section  that receives the first pulses prior art fails to simultaneously teach wherein the multiplexer outputs third pulses having the predetermined frequency, as claimed in claim 3; wherein the optical path determining section outputs, respectively on the plurality of optical paths, second pulses among the first pulses within predetermined temporal ranges thereof, the predetermined temporal ranges not overlapping each other, as claimed in claim 4; wherein the wavelength changing section has polarization reversed sections arranged with predetermined spacing therebetween through which the traveling light beams propagate, and wherein the predetermined spacing is different for each of the traveling light beams, as claimed in claim 8; a second acousto-optical modulator that receives an output from the first acousto-optical modulator and determines one among one or more optical paths for each pulse of the output from the first acousto-optical modulator for output, as claimed claim 16;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
08 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 0073 160A diverges into two beams